Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2013

                                   No. 04-12-00735-CR
                                   No. 04-12-00736-CR

                                   Albert NICHOLAS,
                                        Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court Nos. B93-6 & B93-7
                         Honorable Rex Emerson, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, the State’s motion to dismiss is
GRANTED and these appeals are DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on December 11, 2013


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2013.



                                                 Keith E. Hottle, Clerk